|N THE UNITED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

STANLE¥ WALESK|, on his own
behalf and on behalf of all others
similarly situated,

Plaintiffs, :
v. : 3:18-CV-1144
' (JUDGE MAR|ANl)
MONTGOMERY, MCCRACKEN,
WALKER & RHOADS, LLP, et a|.,
Defendants.
ORDER

AND NOW, TH|S 4 `/7'| DAY OF JANUARY, 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R") (Doc. 36) for clear error or manifest
injustice, lT lS HEREBY ORDERED THAT:
1. The R&R (Doc. 36) is ADOPTED for the reasons set forth therein.
2. Defendants’ lVlotion for Transfer of Venue (Doc. 7) is GRANTED. The above-captioned
action is TRANSFERRED to the United States District Court for the Southem District of
New York.
3. The Court declines to rule on P|aintiff"s Motion to Remand (Doc. 11) or Defendants’
Motion to Dismiss (Doc. 6).
4. The C|erk of Court is directed to CLOSE the case in the United States District Court

for the Midd|e District of Pennsy|vania.

 

Rol>ert D. Mhn'am/
United States District Judge

 

